                                                                                                                        FILED
                                                                                                               2019 Jan-18 PM 04:05
                                                                                                               U.S. DISTRICT COURT
                                                                                                                   N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION
THE ESTATE OF ESSIE MCELRATH,                             }
                                                          }
          Plaintiff,                                      }
                                                          }
v.                                                        }     Case No.: 2:18-cv-01849-RDP
                                                          }
BIRMINGHAM NURSING AND                                    }
REHABILITATION CENTER LLC,                                }
                                                          }
          Defendant.                                      }


                                       MEMORANDUM OPINION
          This matter is before the court on Defendant’s motion to compel arbitration. (Doc. # 4).

The motion has been fully briefed. (Docs. # 5, 7, 8). After careful consideration, and for the

reasons explained below, the court concludes the motion (Doc. # 4) is due to be granted.

     I.   Background

          Essie McElrath died of complications from infected bed sores on November 16, 2017,

about four months after he became a long-term care resident at Birmingham Nursing and

Rehabilitation Center (“Birmingham Nursing”). (Doc. # 1-1 at ¶¶ 7-8, 14).1 In October 2018,

McElrath’s estate sued Birmingham Nursing for negligence, wantonness, and negligence per se

in Alabama state court, claiming Birmingham Nursing’s neglect of McElrath led to his death.

(Id. at ¶¶ 20-36). Birmingham Nursing removed the case to this court on November 8, 2018

(Doc. # 1) and filed a motion to compel arbitration on December 11, 2018 (Doc. # 4).

          McElrath experienced declining health for some time before he became a resident at

Birmingham Nursing. (Docs. # 7-1 at 2, ¶ 4; 7-2 at 2, ¶ 5). After his wife died in December 2016,


          1
          The court assumes the allegations in Plaintiff’s Complaint are true for purposes of ruling on Defendant’s
motion to compel arbitration.

                                                         1
he needed help managing his financial affairs and keeping up with his monthly bills and

expenses. (Doc. # 7-1 at 2, ¶ 3). On February 27, 2017, McElrath executed a power of attorney

granting a family friend, Toya Spencer, authority to make certain decisions on his behalf. (Id. at

2, ¶ 6; id. at 6-7).

        As time went on, McElrath required more frequent hospitalizations for longer periods of

time. (Doc. # 7-2 at 3, ¶ 9). His mental status also declined. (Docs. # 7-1 at 2, ¶ 8; 7-2 at 10). He

began to be confused about where he was, the time of day, and the time of year. (Docs. # 7-1 at

2, ¶ 8; 7-2 at 3, ¶ 11). He had difficulty communicating his basic wants or needs, such as whether

he was uncomfortable, hungry, or wanted to watch TV. (Docs. # 7-1 at 3, ¶ 8; 7-2 at 3, ¶ 12). He

had trouble recognizing friends and relatives he had known for years when they visited him, and

had to be reminded frequently about who people were and how he knew them. (Docs. # 7-1 at 3,

¶ 8; 7-2 at 4, ¶ 13).

        During one hospitalization, Toya Spencer made discharge plans for McElrath to be

admitted to a skilled nursing facility. (Doc. # 7 at 3). At that time, McElrath was “mentally

confused and physically incapacitated.” (Doc. # 7-1 at 3, ¶ 9). His son’s affidavit explains that

McElrath “was totally dependent and functioned like a child. He couldn’t even carry-on [sic] a

meaningful conversation.” (Doc. # 7-2 at 4, ¶ 14). Spencer met with a representative from

Birmingham Nursing and made arrangements for McElrath to be admitted to its nursing and

rehabilitation center upon his discharge from the hospital. (Doc. # 7 at 3). As part of the

admission process, Spencer signed various admissions forms for McElrath, including an

arbitration agreement. (Docs. # 7-1 at 3-4, ¶¶ 9-13; 5-1 at 7-11). McElrath was not present when

Spencer signed the arbitration agreement, never saw the arbitration agreement, and did not give

Spencer express permission to sign the arbitration agreement or other admission forms on his



                                                 2
behalf. (Doc. # 7-1 at 3-4, ¶¶ 10-12). Spencer declares she never told McElrath about signing his

admission paperwork or the arbitration agreement because she “knew it just would have

confused him even more.” (Id. at 4, ¶ 13).

       The arbitration agreement identifies “Birmingham Nursing and Rehabilitation Center,

LLC” and “Essie Mcelrath” as the “Parties to the Agreement.” (Doc. # 5-1 at 7). It provides that

“[t]he parties understand and agree that all claims, disputes, and controversies of any kind

between the parties arising out of or relating in any way to . . . any service or health care

provided by the Facility to the Resident shall be resolved exclusively by binding arbitration.”

(Id.). The agreement expressly states that it covers “any claim for . . . negligence, medical

malpractice, wrongful death, or any other claim based on any departure from accepted standards

of medical, nursing, or health care whether sounding in tort or contract.” (Id.). It also provides,

“If this Agreement is signed by Resident’s Authorized Representative, the Authorized

Representative hereby certifies that he/she is duly authorized to execute this Agreement for the

Resident.” (Id. at 10-11). The agreement identifies Toya Spencer as “Resident’s Authorized

Representative.” (Id. at 11). It was signed by Spencer and by Birmingham Nursing’s

representative Rosa Stephens on June 5, 2017. (Id.).

 II.   Analysis

       The Federal Arbitration Act (“FAA”) makes arbitration agreements “valid, irrevocable,

and enforceable save upon such grounds as exist at law or in equity for the revocation of any

contract.” 9 U.S.C. § 2. Section 3 of the FAA provides that a district court must, “on application

of one of the parties,” stay any action involving an issue “referable to arbitration under” a prior

written arbitration agreement. Id., § 3. The FAA also grants district courts authority to issue “an

order directing that . . . arbitration proceed in the manner provide for” in a written arbitration



                                                3
agreement. Id., § 4. Birmingham Nursing seeks to invoke its rights under both § 3 and § 4 of the

FAA: it asks the court to stay this action pending arbitration and order McElrath’s estate to

arbitrate this dispute. The estate has just one objection: it claims McElrath never agreed to

arbitrate this dispute and thus that his estate has every right to pursue its claims against

Birmingham Nursing in a judicial forum. Specifically, the estate claims that Toya Spencer, who

signed the arbitration agreement in question, had no authority to bind McElrath to the terms of

the agreement. The parties’ disagreement about whether this case belongs in arbitration thus

turns on just one question: Did Toya Spencer’s agreement to enter into Birmingham Nursing’s

arbitration contract bind Essie McElrath (and, consequently, his estate2) to the terms of that

document?

         Under the FAA, “arbitration is a matter of contract.” Henry Schein, Inc. v. Archer &

White Sales, Inc., No. 17-1272, 2019 WL 122164, at *1 (U.S. Jan. 8, 2019). Thus, when deciding

whether a contract to arbitrate a dispute exists, courts “should apply ordinary state-law principles

that govern the formation of contracts.” First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938,

944 (1995). Under Alabama law, a mentally incompetent person is not bound to an arbitration

agreement signed on his behalf by someone not authorized to do so. SSC Montgomery Cedar

Crest Operating Co., LLC v. Bolding, 130 So. 3d 1194, 1199 (Ala. 2013). Though the doctrine of

apparent authority allows mentally competent nursing home residents who passively permit

another to sign an arbitration agreement on their behalf to be bound by the agreement, that rule

does not apply if the resident is mentally incompetent. Id. at 1198-99.




         2
           McElrath’s estate correctly recognizes that, if McElrath was bound by the arbitration agreement, his estate
is also bound. Entrekin v. Internal Med. Assocs. of Dothan, P.A., 689 F.3d 1248, 1259 (11th Cir. 2012) (explaining
that under Alabama law, “an executor suing a nursing home for wrongful death is bound by an arbitration agreement
that binds the decedent”).

                                                          4
       McElrath’s estate has submitted evidence that McElrath was mentally incompetent when

Toya Spencer signed the arbitration agreement on his behalf (Docs. # 7-1, 7-2), and Birmingham

Nursing does not dispute that evidence. Instead, Birmingham Nursing argues that Spencer

nevertheless had authority to bind McElrath to the arbitration agreement based on a power of

attorney McElrath had previously granted Spencer. McElrath’s estate does not dispute that

McElrath validly executed the power of attorney, giving Spencer authority to act as McElrath’s

agent with respect to certain matters. It merely argues that the power of attorney did not give

Spencer power to act as McElrath’s agent in this matter—that is, agreeing to arbitration on

McElrath’s behalf. The court must therefore determine the scope of the authority conferred on

Spencer by the power of attorney.

       The Alabama Supreme Court has held that a validly executed durable power of attorney

gives the grantor’s attorney-in-fact the power to enter an arbitration agreement on the grantor’s

behalf. Troy Health & Rehab. Ctr. v. McFarland, 187 So. 3d 1112, 1121-22 (Ala. 2015). In Troy

Health, a Mr. Wilcoxon had executed a “Durable General Power of Attorney” authorizing his

daughter “to act in, manage, and conduct all of Wilcoxon’s affairs.” Id. at 1116 (internal

quotation marks and brackets omitted). His daughter subsequently signed an arbitration

agreement on his behalf with Troy Health and Rehabilitation Center, where Wilcoxon was a

resident, agreeing to arbitrate all claims between Wilcoxon and Troy Health. Id. at 1117.

Wilcoxon later died at the Troy Health facility, and the personal representative for his estate sued

Troy Health on various tort and contract claims. Id. Troy Health moved to compel arbitration

based on the arbitration agreement signed by Wilcoxon’s daughter as his attorney-in-fact. Id. at

1117-18. Because Wilcoxon’s estate failed to prove that Wilcoxon was mentally incompetent

when he executed the power of attorney, the Alabama Supreme Court held that the arbitration



                                                 5
agreement bound Wilcoxon and that his estate could therefore be compelled to arbitration. Id. at

1118-22.

         Troy Health supplies the rule of law in this case. Like Wilcoxon, McElrath executed a

valid,3 durable4 general power of attorney in favor of Toya Spencer, who later signed an

arbitration agreement on McElrath’s behalf with Birmingham Nursing. The power of attorney

authorized Spencer to “act in [McElrath’s] name, place and stead in any way which” McElrath

could do if personally present “with respect to the following matters.” (Doc. # 7-1 at 6). The

document then listed an array of matters and instructed the grantor to mark and initial next to

those matters he wished to grant his attorney-in-fact authority over. (Id.). McElrath marked and

initialed several areas, including “Claims and litigation” and a catch-all provision at the end of

the list, “All other matters.” (Id. at 6-7). The court concludes that, under Alabama law,

McElrath’s grant of authority to Spencer over “Claims and litigation” and “All other matters”

included the authority to sign arbitration agreements on McElrath’s behalf. Cf. Troy Health, 187

So. 3d at 1116 (power of attorney authorizing agent to “act in, manage, and conduct all [of

principal’s] affairs” included power to sign arbitration agreement on principal’s behalf).

         Though McElrath’s estate does not argue the point, some Alabama case law suggests that

attorneys-in-fact may take certain actions only if the power of attorney expressly grants them



         3
           McElrath’s estate does not dispute that McElrath was mentally competent in February 2017, when he
executed the power of attorney. And, in any event, it certainly has submitted no evidence that would satisfy its
burden under Alabama law to show “that the person who executed the power of attorney was incompetent when he
or she executed the power of attorney” or “was habitually or permanently incompetent before executing the power
of attorney.” Troy Health, 187 So. 3d at 1119.
         4
           Though the document McElrath and Spencer executed is titled “General Power of Attorney” and does not
explicitly state that it is durable, that is of no consequence. All powers of attorney executed on or after January 1,
2012 are governed by the Alabama Uniform Power of Attorney Act. Ala. Code § 26-1A-103. Under the Act, a
power of attorney “is durable, unless it expressly provides that it is terminated by the incapacity of the principal.”
Id., § 26-1A-104. McElrath’s power of attorney nowhere so provides, and thus it was “not terminated by
[McElrath’s] incapacity.” Id., § 26-1A-102.


                                                          6
authority to take that action.5 The court is aware of no Alabama case law holding that entering

arbitration agreements is among those actions that require an express grant of authority. But even

if Alabama law did embrace such a rule, it would be preempted by the FAA and therefore

invalid. See Kindred Nursing Centers Ltd. P’ship v. Clark, 137 S. Ct. 1421, 1425-28 (2017)

(holding Kentucky’s rule that an attorney-in-fact has power to enter an arbitration agreement

only if specifically granted that authority was preempted by the FAA because it singled out

arbitration contracts for disfavored treatment).

         Spencer was authorized by a validly executed power of attorney to enter arbitration

agreements on McElrath’s behalf. The arbitration agreement she signed bound McElrath, and

thus now binds McElrath’s estate. Birmingham Nursing’s motion to compel arbitration is

therefore due to be granted.

III.     Conclusion

         For the reasons explained above, Defendant’s motion to compel arbitration (Doc. # 4) is

due to be granted. An Order consistent with this Memorandum Opinion will be entered.

         DONE and ORDERED this January 18, 2019.



                                                      _________________________________
                                                      R. DAVID PROCTOR
                                                      UNITED STATES DISTRICT JUDGE



         5
            In Lamb v. Scott, 643 So. 2d 972, 973-74 (Ala. 1994), for example, the Alabama Supreme Court held that
a daughter acting as attorney-in-fact for her mother lacked authority to convey her mother’s farm to herself and her
sister after her mother became incapacitated because the power to do so was not expressly granted in the power of
attorney executed by her mother. The mother had previously executed a will leaving the farm in equal shares to her
two daughters and her stepson. Id. at 973. Alabama courts have subsequently limited Lamb to situations in which an
attorney-in-fact uses a power not expressly granted by the power of attorney to engage in self-dealing. See Miller v.
Jackson Hosp. & Clinic, 776 So. 2d 122, 124-25 (Ala. 2000) (distinguishing Lamb and holding that an attorney-in-
fact had authority to take an action not expressly referenced in the power of attorney where no self-dealing was
involved); Harrelson v. Harrelson, 7 So. 3d 1004, 1011 (Ala. Civ. App. 2008) (same). There is no assertion of self-
dealing here, nor is there any suggestion of it in the record.

                                                          7
